ORDER
PER CURIAM.
Respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
DISMISSED.